DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/024798 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 7, 2021 in which Claims 1, 2 and 4-19 are submitted. 
Information Disclosure Statement
The information disclosure statement filed June 7, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information disclosure statement filed June 7, 2021 refers to the Application Number as 14/492,966 (i.e., another application) whereas the instant Application No. is 14/492,967.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Notice of Non-Responsive Amendment
Applicant’s amendment in response to the Office Action dated April 8, 2021 filed on June 7, 2021 submitting Claims 1, 2 and 4-19 drawn a regioselectively substituted cellulose ester are different from the previously submitted Claims 1, 2 and 4-23 filed December 18, 2020, drawn to a film comprising a regioselectively substituted cellulose ester, that is independent or distinct from the invention claimed in Claims 1, 2 and 4-19, is considered non-responsive to the previous Office Action for the following reasons:.  
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function or effect since the claims submitted June 7, 2021 could be a fiber as opposed to a film in the claims previously submitted December 18, 2020.  
Since applicant has received an action on the merits for all pending Claims 1, 2 and 4-23, as the presented invention dated December 18, 2020, according to MPEP § 819, the general policy of the Office is not to permit the applicant to shift to claiming another invention.  
The application currently contains no pending claims directed to the claimed film previously. Therefore, the amendment is considered non-responsive to the previous Office Action.  

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623